Citation Nr: 1616977	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of fracture of the fifth right metacarpal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which denied the benefit sought on appeal.  Jurisdiction subsequently transferred to the RO in Nashville, Tennessee.

The Board subsequently remanded the case for further development in March 2013.  The case is once again before the Board.     

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS). Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand: Schedule a VA finger examination.

In March 2013 the Board remanded this case to afford the Veteran an examination for his right fifth metacarpal disability.  The Board noted that the Veteran was afforded a VA examination for his right wrist disability in September 2012, but that his right fifth finger disability was not evaluated at that time.  In the remand directives, the Board directed the RO/Appeals Management Center (AMC) to schedule an appropriate examination to determine the current severity of the Veteran's service-connected residuals of fracture of the right fifth metacarpal.  

The record reflects that a VA wrist examination was requested by the AOJ on April 12, 2013.  In May 2013, a VA physician examined the Veteran and completed the Disability Benefits Questionnaire (DBQ) for Bones (Fractures and Bone Disease) and for Wrist Conditions.  A DBQ for Hand and Finger Conditions was not completed, nor was a finger examination otherwise provided.  
A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that the Veteran must be scheduled for a VA finger examination in compliance with the March 2013 remand.  

Additionally, the record contains private orthopedic treatment records from Dr. P. as well as VA treatment records.  On remand, updated private and VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from January 2013 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his right fifth finger condition since January 2010, to include Dr. P.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Then, schedule the Veteran for a VA finger examination to determine the current severity of his residuals of fracture of the right fifth metacarpal.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported.  If testing cannot be accomplished, the examiner should explain why.

4. After completing the above actions, the claim on appeal must be readjudicated.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




